                                          Case 4:19-cv-04079-JSW Document 94 Filed 04/27/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ALFRED HERNANDEZ III, et al.,                       Case No. 19-cv-04079-JSW
                                                         Plaintiffs,
                                   8
                                                                                             ORDER REGARDING MOTION FOR
                                                  v.                                         JUDGMENT ON THE PLEADINGS
                                   9
                                                                                             AND TO SHOW CAUSE
                                  10     ADTALEM EDUCATION GROUP, INC.,
                                         et al.,                                             Re: Dkt. No. 90
                                  11                     Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Now pending before the Court is Defendants’ motion for judgment on the pleadings based

                                  14   on the expiration of the statute of limitations for the claims of the remaining plaintiffs, Alfred

                                  15   Hernandez, III, William Smith, and Jose Vasquez-Baires. The remaining plaintiffs are proceeding

                                  16   pro se and have failed to file an opposition to the pending motion. The hearing set for May 7,

                                  17   2021 is HEREBY VACATED.

                                  18          The Court HEREBY ISSUES this order to show cause in writing why this matter should

                                  19   not be dismissed based on the expiration of the statute of limitations. The three remaining

                                  20   plaintiffs must file an opposition to the pending motion in order to adequately prosecute this case.

                                  21   A response to the pending motion and this Order shall be filed no later than May 14, 2021.

                                  22   Plaintiffs are admonished that failure to file a response shall result in the dismissal of this matter

                                  23   without further notice.

                                  24          IT IS SO ORDERED.

                                  25   Dated: April 27, 2021

                                  26                                                     ______________________________________
                                                                                         JEFFREY S. WHITE
                                  27                                                     United States District Judge
                                  28
